Citation Nr: 1547860	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral pes planus.

3.  Entitlement to an increased rating (or evaluation) in excess of 20 percent disabling for degenerative disc disease, L5-S1, with sciatica and sacroiliac joint dysfunction (a back disability).

4.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for left ankle sprain.

5.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for left knee sprain.

6.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for right knee medial collateral ligament sprain.

7.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for left leg radiculopathy.

8.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for gastritis.

9.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for scar status post-operative left inguinal hernia.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1996 to February 2005, and from March 2005 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over this claim is currently with the RO in Louisville, Kentucky.

The Veteran initiated an appeal as to the issue of service connection for tinnitus in the February 2012 Notice of Disagreement.  In an August 2012 rating decision, the RO fully granted service connection for tinnitus; therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.

The Veteran was previously represented by private attorney, Polly Murphy.  In May 2014, prior to certification of the appeal to the Board, Polly Murphy withdrew representation of the Veteran.  See 38 C.F.R. §§ 14.631(c), 20.608(a) (2015).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a September 2012 Substantive Appeal, VA Form 9, pursuant to an August 2012 Statement of the Case, which addressed the issues of higher ratings for a back disability and bilateral pes planus, and service connection for bilateral hearing loss.  The Veteran also submitted a May 2014 Substantive Appeal, VA Form 9, pursuant to a February 2014 Statement of the Case, which addressed the issues of increased ratings for left ankle sprain, left knee sprain, right knee medial collateral ligament sprain, left leg radiculopathy, gastritis, and scar status post-operative left inguinal hernia, and a TDIU.  In both the September 2012 and May 2014 Substantive Appeals, the Veteran indicated his request to have a hearing by live videoconference (Videoconference Board hearing).

The Veteran was scheduled for a Videoconference Board hearing to take place in March 2015 and a letter notifying the Veteran of this scheduled hearing was sent in February 2015.  It also appears that Videoconference Board hearings, which were scheduled in July 2015 and November 2015, were postponed.  However, a review of the Veteran's VBMS file reveals that the February 2015 notice letter informing the Veteran of the time and place for the March 2015 Videoconference Board hearing was returned to the RO by the U.S. Postal Service (USPS) as undelivered and unable to forward.  Although the USPS returned the undelivered notice to the RO, neither the paper claims file, Virtual VA file, nor VBMS file contains evidence indicating that notice of the hearing was subsequently sent to the Veteran's correct address.  No subsequent correspondence from the Veteran has withdrawn these requests for a Videoconference Board hearing.  The record also indicates that the Veteran may have relocated to Oklahoma.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2015), when a hearing is scheduled, the person requesting it will be notified of its time and place.

As it does not appear that the Veteran received notice of the time and place for the scheduled hearing, in accordance with the Veteran's request, the Board finds that the Veteran should again be scheduled for a Videoconference Board hearing at the RO.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

After verification of the Veteran's current mailing address, schedule the Veteran for a Videoconference Board hearing to be held at the appropriate RO before a Veterans Law Judge of the Board in Washington, DC, to address the issues as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and representative, if any, a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




